Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on 01/17/2020 has been entered into this application. Claims 1-30 are cancelled. Claims 31-64 have been added.

Information Disclosure Statement
The information disclosure statement filed on 01/17/2020 has been entered and considered by the examiner.
Drawings
The drawings filed on 01/17/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-59 and 63-64  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ooyama et al. (2016/0305870 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Ooyama et al. (2016/0305870 A1).


Regarding claims 31 and 64, Ooyama discloses a method/measurement system (figs. 1-9) for determining foreign gases in ethylene with a degree of purity up to greater than 99%, the method comprising: 
light emitter 10 irradiating a sample of the ethylene in a measuring cell pipeline P with light [pars. 0063 and 0045]; 
a tunable laser varies and/or is varying the wavelength of the light to scan selected absorption lines of the foreign gases in a wavelength-dependent manner [pars. 0076-77; (Ooyama, claims 5 and 6)]; 
a controller 13 is a control device which controls the light source [par. 0066];
a light receiving module 21 is a detector detecting the light after passing said light through the sample [pars. 0065-66]; and 
calculation controller 22 is an evaluation device determining concentrations of the foreign gases based on the wavelength- specific absorption of the light at points of the scanned selected absorption lines; 
wherein the concentrations/amounts of the foreign gases acetylene, carbon dioxide, carbon monoxide and ammonia are determinable based on absorptions at one of their following absorption lines in each case for (i) acetylene absorption lines at 3.02575 µm, 3.0223 µm, 3.0099 m or 7.423 µm, (ii) carbon dioxide absorption lines at 4.2347 µm, 4.2396 µm, 4.23225 µm or 4.2875 µm, (iii) carbon monoxide absorption lines at 4.61 µm, 4.58765 µm or 4.74515 µm, (iv) ammonia absorption lines at 6.1496 µm, 6.4046 µm, 6.4066 m or 6.18425 µm is included in wherein the laser light with which the measurement target gas is irradiated is included in a wavelength region with a wavelength of 3.42 µm or more,  3.439 µm or more and 3.442  µm or less or 3.451 µm or more and 3.455 µm or less to detect the concentrations of the foreign gases (see abstract) [pars.  0007-9, 0012 and 0014].
For the purposes of clarity, the laser light with which the measurement target gas is irradiated may be included in a wavelength region with a wavelength of 3.439 µm or more and 3.442 µm or less or 3.451 µm or more and 3.455 µm or less [par. 0014] anticipates the wherein clause of the determining concentrations/amounts of the foreign gases acetylene, carbon dioxide, carbon monoxide and ammonia that are determinable based on absorptions at one of their following absorption lines in each case for (i) –IV absorption lines of the various gases.
(see abstract) [pars.  0007-9, 0012 and 0014], it would have been at least obvious to even one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ooyama by determining concentrations of the foreign gases, wherein the foreign gases includes acetylene, carbon dioxide, carbon monoxide and ammonia, since the absorption lines wavelengths at which each of the foreign gases acetylene, carbon dioxide, carbon monoxide and ammonia operate and/or influence one another are within the scope of absorption lines wavelengths taught by Ooyama. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ooyama by determining concentrations of the foreign gases, wherein the foreign gases includes acetylene, carbon dioxide, carbon monoxide and ammonia, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified. 
Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ooyama by determining concentrations of the foreign gases, wherein the foreign gases includes 
 As to claims 32-37, Ooyama teaches of a gas concentration analyzer and gas concentration analysis (see abstract)  that is use in a method/system for determining foreign gases in ethylene, wherein the laser light with which the measurement target gas is irradiated is included in a wavelength region with a wavelength of 3.42 µm or more,  3.439 µm or more and 3.442  µm or less or 3.451 µm or more and 3.455 µm or less to detect the concentrations of the foreign gases (see abstract) [pars.  0007-9, 0012 and 0014].
Ooyama fail to explicitly specify constructional/structural changes in the method of claim 31, as that claimed by Applicants claims 32-37, such as, wherein the concentration of the foreign gas methane is additionally determined based on the absorption at one of the following absorption lines comprising methane absorption lines at 3.53571 µm, 3.53595 µm or 3.58134 µm (claim 32); wherein the concentration of the foreign gas ethane is additionally determined based on the absorption at one of the following absorption lines comprising ethane absorption lines at 6.40545 µm, 6.40574 µm, 6.40646 µm, 6.40707 µm, 6.40737 µm, 6.40782 µm, 6.4082 µm or 6.40962 µm (claim 33); wherein the concentration of the foreign gas ethane is additionally determined based on the absorption at one of the following absorption lines comprising ethane absorption lines at 6.40545 µm, 6.40574 µm, 6.40646 µm, 6.40707 µm, 6.40737 µm, 6.40782 µm, 6.4082 µm or 6.40962 µm (claim 34); wherein the ethane absorption and wherein the water absorption line is scanned in a wavelength-dependent manner together with the ammonia absorption line at 6.18425 µm (claim 37).
However, even though, Ooyama fail to teach the constructional/structural changes in the method of claim 31, as that claimed by Applicants claims 32-37, the constructional/structural changes are considered obvious intent-of-use and/or operation, since Ooyama teaches absorption lines wavelengths within which the operation of the constructional/structural changes operate. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ooyama as desired appropriate such as in the manner set forth in applicant's claims 32-37, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
 
As to claims 38-55, Ooyama teaches of a gas concentration analyzer and gas concentration analysis (see abstract)  that is use in a method/system for determining foreign gases in ethylene, wherein the laser light with which the measurement target gas is irradiated is included in a wavelength region with a wavelength of 3.42 µm or (see abstract) [pars.  0007-9, 0012 and 0014].
Ooyama fail to explicitly specify constructional/structural changes in the method of claim 31, as that claimed by Applicants claims 38-55, such as, wherein the concentration of the ethylene is additionally determined based on an absorption in at least one ethylene absorption line which is in proximity to at least one of the foreign gas absorption lines and is scanned together with the latter in a wavelength-dependent manner (claim 38); 
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 3.02529 µm, 3.02556 µm, 3.02559 µm, 3.0258 µm or 3.02588 um in proximity to the acetylene absorption line at 3.02575 µm (claim 39);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 3.02217 µm, 3.02229 µm, 3.02235 µm, 3.02249 µm or 3.02265 µm in proximity to the acetylene absorption line at 3.0223 µm (claim 40);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 3.00919 µm, 3.00937 µm, 3.00947 µm, 3.0096 µm, 3.00979 µm, 3.00993 µm or 3.00999 µm in proximity to the acetylene absorption line at 3.0099 µm (claim 41); 
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 7.42398 
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising Ethylene absorption lines at 4.2343 µm, 4.2345 µm or 4.2348 µm in proximity to the carbon dioxide absorption line at 4.2347 µm (claim 43); 
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 4.2393 µm, 4.2394 µm or 4.2397 µm in proximity to the carbon dioxide absorption line at 4.2396 µm (claim 44);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 4.23168 µm, 4.23195 µm, 4.2322 µm, 4.2323 µm or 4.2328 µm in proximity to the carbon dioxide absorption line at 4.23225 µm (claim 45);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 4.2874 µm, 4.2876 µm, 4.2877 µm or 4.2878 µm in proximity to the carbon dioxide absorption line at 4.2875 µm (claim 46);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 4.6096 µm, 4.6097 µm, 4.6098 µm or 4.6099 µm in proximity to the carbon monoxide absorption line at 4.61 µm (claim 47);

wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 4.74417 µm, 4.7449 µm, 4.74517 µm, 4.74527 µm or 4.74537 µm in proximity to the carbon monoxide absorption line at 4.74515 µm (claim 49);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 6.1483 µm, 6.1484 µm, 6.14912 µm, 6.14965 µm, 6.14979 µm, 6.14996 µm or 6.15022 µm in proximity to the ammonia absorption line at 6.1496 µm (claim 50);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 6.40146 µm, 6.40156 µm, 6.40471 µm, 6.40594 µm or 6.40651 µm in proximity to the ammonia absorption line at 6.4046 µm or 6.4066 µm (claim 51);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines ethylene absorption lines at 6.181 µm, 6.182 µm, 6.1838 µm, 6.1841 µm, 6.1844 µm, 6.1866 µm, 6.1881 µm, 6.1883 µm or 6.1892 µm in proximity to the ammonia absorption line at 6.18425 µm (claim 52);
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 3.53569 
wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 3.58107 µm, 3.58113 µm, 3.58115 µm, 3.58119 µm, 3.58129 µm, 3.58142 µm, 3.58145 µm or 3.58158 µm in proximity to the methane absorption line at 3.58134 µm (claim 54); and wherein the concentration of the ethylene is determined based on the absorption in one of the following absorption lines comprising ethylene absorption lines at 6.40594 µm, 6.40651 µm, 6.40681 µm, 6.40906 µm or 6.40922 µm in proximity to the ethane absorption line at 6.40545 µm, 6.40574 µm, 6.40646 µm, 6.40707 µm, 6.40737 µm, 6.40782 µm, 6.4082 µm or 6.40962 µm (claim 55).
Ooyama fail to teach the constructional/structural changes in the method of claim 31, as that claimed by Applicants claims 38-55, the constructional/structural changes are considered obvious intent-of-use and/or operation, since Ooyama teaches absorption lines wavelengths within which the operation of the constructional/structural changes operate. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ooyama as desired appropriate such as in the manner set forth in applicant's claims 38-55, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).  
[par. 0018].

As to claims 57-59, Ooyama teaches of a gas concentration analyzer and gas concentration analysis (see abstract)  that is use in a method/system for determining foreign gases in ethylene, includes a light emitter 10 and a light receiver 20 which are installed opposing each other with a flue (a pipeline P in which the measurement target gas X is guided) interposed therebetween, and measures components which are included in the measurement target gas X, the concentrations thereof, and the like based on the absorption spectrum of the laser light which passes through the measurement target gas by irradiating the measurement target gas X which flows in the pipeline P with laser light [par. 0060].
Ooyama fail to explicitly specify constructional/structural changes in the method of claim 31, as that claimed by Applicants claims 57-59, such as, wherein the sample in a measuring cell in this case the pipeline (P) is brought to a pressure in the range between (i.e. 10 mbar and 200 mbar) (claim 57); wherein the sample in a measuring cell is brought to a pressure of less than (i.e. 100 mbar) (claim 58); and wherein the sample in a measuring cell is brought to a pressure of less than (i.e. 30 mbar) (claim 59).
However, even though, Ooyama fail to teach the constructional/structural changes in the method of claim 31, as that claimed by Applicants claims 57-59, the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ooyama as desired appropriate such as in the manner set forth in applicant's claims 57-59, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).  In this case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ooyama as desired appropriate such as in the manner set forth in applicant's claims 57-59, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 63, Ooyama teaches of wherein the measurement is performed in accordance with one of (i) direct absorption spectroscopy and (ii) wavelength modulation spectroscopy (WMS) [par. 0081].


Claim(s) 60-62  is/are rejected under 35 U.S.C. 103 as obvious over Ooyama et al. (2016/0305870 A1) in view of Alquaity et al. (9,606,093 B2)

As to claims 60-62, Ooyama teaches of a gas concentration analyzer and gas concentration analysis (see abstract)  that is use in a method/system for determining foreign gases in ethylene, includes a light emitter 10 and a light receiver 20 which are installed opposing each other with a flue (a pipeline P in which the measurement target gas X is guided) interposed therebetween, and measures components which are included in the measurement target gas X, the concentrations thereof, and the like based on the absorption spectrum of the laser light which passes through the measurement target gas by irradiating the measurement target gas X which flows in the pipeline P with laser light [par. 0060].
Ooyama fail to explicitly specify constructional/structural changes in the method of claim 31, as that claimed by Applicants claims 60-62, such as, wherein the measuring cell in this case the pipeline (P) comprises a multipass-measuring cell having a multiply folded beam path (claim 60); wherein a length of the beam path is between (i.e. 5 m and 100 m) (claim 61); and wherein the length of the beam path is approximately 10 m (claim 62).
Alquaity from the same field of endeavor teaches of a sensor can also be developed based on direct absorption in a multi-pass Herriot cell to monitor ethylene concentrations in vehicle exhaust and in air sampled from high-traffic urban tunnel. (col. 1, lines 30-33), and depicted that there is a desired appropriate length to the beam path 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ooyama as desired appropriate such as in the manner set forth in applicant's claims 60-62, in order to  accurately determine  the constituents of gas with a gas cell, as per teaching of Alquaity (Alquaity, col. 1, lines 11-15; col. 2, lines 30-32), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).


Claim(s) 38-55  is/are rejected under 35 U.S.C. 103 as obvious over Ooyama et al. (2016/0305870 A1) in view of Yaniv et al. (8,903,474 B2)

As to claims 38-55, Ooyama teaches of a gas concentration analyzer and gas concentration analysis (see abstract)  that is use in a method/system for determining foreign gases in ethylene, wherein the laser light with which the measurement target gas is irradiated is included in a wavelength region with a wavelength of 3.42 µm or more,  3.439 µm or more and 3.442  µm or less or 3.451 µm or more and 3.455 µm or less to detect the concentrations of the foreign gases (see abstract) [pars.  0007-9, 0012 and 0014].
Ooyama fail to explicitly specify the constructional/structural changes in the method of claim 31, as that claimed by Applicants claims 38-55 above.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ooyama as desired appropriate such as in the manner set forth in applicant's claims 32-37, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, in order the better monitor accurately the purity of the ethylene content within the gaseous sample, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).  








Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art measurement method/system for determining foreign gases in ethylene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886